                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

TRACY L. ANNO,                                )
                                              )
                     Plaintiff,               )
                                              )
v.                                            )     Case No. CIV-18-23-SPS
                                              )
COMMISSIONER of the Social                    )
Security Administration,                      )
                                              )
                     Defendant.               )


               OPINION AND ORDER AWARDING
       ATTORNEY’S FEES TO THE PLAINTIFF UNDER THE EAJA

       Plaintiff Tracy L. Anno was the prevailing party in this action under the Social

Security Act. Plaintiff originally sought an award of attorney’s fees in the amount of

$7,797.20, pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). See Docket

No. 20. The Commissioner subsequently filed a Stipulation, indicating that the parties

have agreed to an award of attorney’s fees in the amount of $7,400.00. See Docket No. 22.

       Upon review of the record herein, the Court finds that the agreed amount is

reasonable and that the Commissioner should be ordered to pay it to the Plaintiff as the

prevailing party herein. See 28 U.S.C. § 2412(d)(1)(A) (“Except as otherwise specifically

provided by statute, a court shall award to a prevailing party other than the United States

fees and other expenses, in addition to any costs awarded pursuant to subsection (a),

incurred by that party in any civil action (other than cases sounding in tort)[.]”); see also

Manning v. Astrue, 510 F.3d 1246, 1251 (10th Cir. 2007) (“The EAJA therefore permits
attorney’s fees reimbursement to financially eligible prevailing parties, who make a proper

application, and not to their attorneys.”).

       Accordingly, IT IS ORDERED that the Plaintiff’s Motion for Award of Attorney

Fees Pursuant to the Equal Access to Justice Act [Docket No. 20] is hereby GRANTED IN

PART, to the extent that the Government is ordered to pay the agreed-upon $7,400.00 fee

award to the Plaintiff as the prevailing party herein. IT IS FURTHER ORDERED that if

the Plaintiff’s attorney is subsequently awarded any fees pursuant to 42 U.S.C. § 406(b)(1),

said attorney shall refund the smaller amount of such fees to the Plaintiff pursuant to

Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       DATED this 22nd day of May, 2019.




                                              -2-
